DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2-4, 7-9, 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Amendment
The Amendment filed 26 Jan 2021 has been entered.  Claims 1-20 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 12 Jan 2021 have been fully considered.   While Applicant’s amendments and arguments have overcome the 35 USC § 101 and 35 USC § 112 rejections, they are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “For each of these reasons, Applicant submits that the claims are not indefinite and respectfully requests that the rejections be withdrawn.”
Response 1: Examiner and Applicant discussed the 112(b) rejection from the previous office action. As a result of the interview, Applicant submitted an amendment to a particular definition in their specification which the Examiner agreed did not create new material. Because the newly amended definition of the limitation “azimuth ratio” and “elevation ratio” did change the scope of the claims, the 
Argument 2: The Applicant states “Claim 1 recites a method that can be viewed as including three phases: (1) open loop scanning; (2) closed loop scanning; and (3) hybrid tracking. … The Office performs a piecemeal analysis of the claim language that disregards these distinct phases and their interrelationships. The Office also employs an incorrect interpretation of the prior art.”
Response 2: The Examiner respectfully disagrees.  The Examiner has interpreted the Claims as consisting of two phases conducted in two steps each: a first search/acquisition phase (step 1 - sensing radar energy above a threshold, step 2 – determining that the radar energy is not a sidelobe), and a second hybrid tracking phase (step 1 – a broader tracking, step 2 – a narrower tracking algorithm).  In this office action Ness has been used to teach target search/acquisition, or phase one, step one.  Halbert was combined with Ness, exactly as claimed, to differentiate between a sidelobe and mainlobe, or phase one, step two.  The Examiner considered both of these steps a search/acquisition because typically a monopulse radar is typically moved across a search volume for the search/acquisition portion.  To search, monopulse radar typically moves from side to side to perform step 1 (broadly sweeping from one side to the far side to detect any target return energy in a very large search volume).  After sensing a target return energy, the monopulse radar reduces the side to side sweep to a smaller arc to perform step 2 or sweeping perhaps 2-3 times the mainlobe width in order to differentiate between a main lobe and the antenna sidelobes.  This reduced sweeping may require a mechanical scan of than 9 degrees from the mainlobe assuming a 3 degree mainlobe (depending on antenna gain).  To further support this grouping of Ness in view of Halbert, both Ness and Halbert transition from this first search/acquisition phase of radar operation to the second tracking phase.  
Ness was then continued to teach a two-step tracking algorithm, which did not require the rejection of sidelobes, or phase two, steps one and two.  Halbert teaches that the two tracking steps could be performed using a monopulse, and Adams explicitly taught that a first step of tracking could be performed using an amplitude track, and then transition to a phase tracking step.  The Examiner considered these as a tracking portion because the movements required by a monopulse radar are 
Therefore, the Applicant’s argument that that “distinct phases” cannot be taken piecemeal contradicts their own specification, the prior art, and the common practices of the radar art.  Those having skill in the art readily recognize that the “search” or “acquisition” phase (analogous to Applicant’s “open loop”) may take at least two steps to reject false targets, and that the search/acquisition phase is often separate and distinct from the “tracking” phase (which is analogous to Applicant’s “closed loop”).  Those have skill in the art readily recognize that the search/acquisition phase can be performed in increasingly narrower scans to provide more target information to support the transition from search/acquisition (open loop) to tracking (closed loop), and that the tracking phase can shift between multiple tracking modes based on target behavior and radar returns.  
Argument 3: The Applicant states “Further, the Office appears to be taking the position that finding a beacon is equivalent to performing a track-lock test to identify when the mainlobe has been located. This is incorrect.”
Response 3: The Examiner respectfully disagrees.  As stated in the office action, Ness was referenced to teach “found the beacon” using a monopulse sweep and Halbert was combined with Ness to “perform the track lost test”.  In the claim, the Applicant explicitly describes the “track-lock test” to identify when the mainlobe, as opposed to sidelobes have been detected.  Ness clearly teaches an initial detection based on passing a threshold.  Halbert combined with Ness explicitly teaches that an initial detection (search/acquisition phase 1, step 1) could be followed by an enhanced target analysis to ensure that the system has acquired the mainlobe (search/acquisition phase 1, step 2) before transitioning to the tracking phase.  Ness in view of Halbert teaches these two steps of the first phase, and both Ness and Halbert teach transitioning from this search/acquisition to a tracking mode where the radar performs a “more detailed analysis” of the detected target.  
Argument 4: The Applicant states “Likewise, Ness teach the recited hybrid tracking unless it teaches "hybrid tracking in which magnitude-only tracking is initially performed and then phase tracking is performed." 
Response 4: The Examiner respectfully disagrees.  Ness has been used to teach a hybrid tracking using different radar bands, namely the K-band and E-band for tracking.  In this sense, hybrid tracking is considered any tracking which uses two detailed, specific modes of tracking.  Adam’s hybrid tracking using an amplitude only and then a phase tracking algorithm was substituted with Ness’s dual band hybrid tracking to teach Applicant’s limitations as an obvious substitution under KSR.  
Argument 5: The Applicant states “Using both an E-band beacon and K-band beacon to perform standard monopulse tracking is not similar to the hybrid tracking recited in the claims.” And later: “Contrary to the Office's position, Adams likewise does not teach or suggest "in response to the track-lock test passing, commencing hybrid tracking in which magnitude-only tracking is initially performed and then phase tracking is performed."
Response 5: The Examiner respectfully disagrees.  Hybrid tracking has been interpreted as two distinct steps of tracking with any differentiation.  Ness teaches using two different frequencies, which a person having skill in the art would consider two distinct steps, and that two distinct steps using different antenna elements would constitute a hybrid tracking method.  Adams has not been used to teach the response to a track lock test (the search/acquisition phase, step 2).  As stated in the office action, Adams hybrid tracking has been substituted for Ness’s hybrid tracking, after the transition from the search/acquisition phase to the tracking phase.  

Claim Rejections – 35 USC § 103
The following is the rationale supporting the rejection, would be the same under either status. a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ness, et al, U. S. Patent Application Publication 2016/0134006  (“Ness”) in view of Halbert, et, al, U. S. Patent Application Publication 2017/0285158 (“Halbert”) and Adams, et al, U. S. Patent Application Publication 2016/0118715 (“Adams”).
Regarding claim 1, Ness teaches:
A method for detecting the mainlobe in a monopulse antenna system and then tracking on the mainlobe, the method comprising: (Ness, paragraph 0047 figure 4D, paragraph 0143, “In a preferred embodiment of the invention the redirection of both first and second antennas is arranged to apply monopulse techniques, allowing redirection of first and second antennas to occur independently and simultaneously. Monopulse provides accurate tracking by generating and tracking on a sharp notch in the antenna pattern. The receive signals from four 24 GHz feeds are combined to form three antenna patterns. Adding ( combining in phase) the four feeds produces a sum pattern. Subtracting the left and right hand feeds produces an azimuth difference pattern. The elevation difference pattern is formed by subtracting the upper and lower feeds.”; Ness teaches a monopulse radar system. a monopulse antenna, with four elements, with a sum channel, an azimuth difference channel, and an elevation channel).
in response to the track-lock test passing, commencing hybrid tracking  (Ness, paragraph 0128, “[0128] Once the beacon is detected, mechanical scanning ceases and the K-band beacon and ultimately E-band beacon monopulse tracking are used to Ness teaches after initial detection, the target tracking is commenced, first with a K-band beacon and then with an E-band beacon).
Ness does not explicitly teach:
during open loop scanning, performing an initial power-level test to identify when a lobe has been located;
in response to the initial power-level test passing, commencing closed loop scanning; during closed loop scanning, performing a track-lock test to identify when the mainlobe has been located; and
Halbert teaches:
during open loop scanning, performing an initial power-level test to identify when a lobe has been located; (Halbert, paragraph 0251, “[0251] It will be appreciated that although phase monopulse angular measurement is described, the receiver elements and/or receiver sub-arrays may be arranged to allow amplitude monopulse angular measurement. [0322] Initially, when a set of radar return signals are all received at a particular receiver RX1 from a common azimuth and elevation angle, and an associated target is detected, where each return is a respective detection associated with radar signals originating from each transmitter TX1, TX2 in the radar cell 1712… A set of detections ( typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above). A respective transmitter source associated with each of the detections is then hypothesized at S1901.”; Halbert teaches a monopulse with receiver elements (i.e. antenna system) that can perform either phase monopulse or amplitude monopulse measurements; that the monopulse receivers can process an radar detection initially based on power).
in response to the initial power-level test passing, commencing closed loop scanning; during closed loop scanning, performing a track-lock test to identify when the mainlobe has been located; and (Halbert, paragraph 0387, “[0387] Detection and processing occur within a large four-dimensional range/azimuth/elevation/Doppler space, of which Doppler has the finest ‘grain’, and it is possible to identify main- and side-Halbert teaches after initial detection, the data from correlated targets are compared in four dimensions to determine mainbeam from sidelobe detections (i.e. perform a track-lock test); that after the mainbeam has been identified, the system performs “a more detailed analysis of a detected target”).
In view of the teachings of Halbert it would have been obvious for a person of ordinary skill in the art to apply the teachings of Halbert to Ness before the effective filing date of the claimed invention in order to provide a “holographic” multi-static target detection and confirmation based on the strength of radar returns (paragraph 0002 and 0008).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Halbert’s use of a monopulse radar for target detections and tracking to Ness’s use of a monopulse radar for target detection and tracking before the effective filing date of the claimed invention in order to combine Halbert’s more detailed target tracking algorithms and Ness’s more detailed target detection algorithms.  The detailed target detection and detailed target tracking after detection merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Ness does not explicitly teach:
in which magnitude-only tracking is initially performed and then phase tracking is performed..
Adams teaches in which magnitude-only tracking is initially performed and then phase tracking is performed. (Adams, paragraph 0036, “[0036] As discussed the monopulse antenna 204 may be a phase and/or amplitude monopulse antenna. The antenna configuration, of the HGA 206, may Adams teaches that tracking can be performed in two phases using different bands; that both the first and second tracking can be accomplished with either (a) phase processing only, (b) amplitude processing only, or (c) amplitude and phase processing; this permutation would yield nine different types of processing, one of which is initial amplitude processing followed by phase processing).
In view of the teachings of Adams it would have been obvious for a person of ordinary skill in the art to apply the teachings of Adams to Halbert and Ness  before the effective filing date of the claimed invention in order to using a monopulse wide beam and narrow beam tracking algorithms to maintain a narrow beam communications for a moving target (see paragraph 0003-0004).  Accordingly, the prior art references disclose that it is known that Ness’s dual tracking and Adams’s dual tracking algorithms are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the amplitude and phase tracking for the dual frequency tracking because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 5, Ness, as modified by Halbert and Adams, teaches the method of claim 1.
Halbert further teaches wherein the initial power-level test is iteratively performed during the open loop scanning. (Halbert, paragraph 0255, “Signals received by the subarrays may simultaneously be combined in a first data stream such that the amplitude and phase weightings provide a null in the direction of the land or sea surface, to reject surface targets, and in a second data stream such that the amplitude and phase weightings provide a null in the direction of raised objects such as wind turbines, allowing the observation of surface targets and rejection of turbines or aircraft. Separate filtering and tracking algorithms can then be applied to the two or more data streams.”; Halbert teaches an initial detection that uses two different data streams (i.e. iteratively performed); that the detection can be used for multiple targets or fixed objects. Examiner note: The Examiner is not aware of any radar systems which are NOT iterative - that is rely on exactly one data point for analysis).
Halbert it would have been obvious for a person of ordinary skill in the art to apply the teachings of Halbert to Ness before the effective filing date of the claimed invention in order to provide a “holographic” multi-static target detection and confirmation based on the strength of radar returns (paragraph 0002 and 00080.
Regarding claim 6, Ness, as modified by Halbert and Adams, teaches the method of claim 1.
Ness further teaches wherein commencing closed loop scanning comprises commencing steering a monopulse antenna of the monopulse antenna system based on an RF signal received by the monopulse antenna. (Ness, paragraph 0115, “[0115] The antenna assembly 108 comprising the main reflector 7, 7-horn antenna feed 5, and sub-reflector 7 a operates to transmit and receive a main data signal (at E-band in this instance) … while the gimbal 3 is driven by motors B, 4-D to cause pivoting about pivots 104, 106 and so steer the antenna assembly 108 to maintain optimum pointing to the remote end, by compensating for relative motion between the ends.”; Ness teaches that the tracking inputs are used to steer a monopulse radar array).
Regarding claim 10, Ness, as modified by Halbert and Adams, teaches the method of claim 1.
Halbert further teaches wherein the track-lock test is iteratively performed during the closed loop scanning. (Halbert, paragraph 0387, “[0336] Thus, the duration of the effective processing interval used for making an initial detection may be set based on a specified speed of acquisition and then another, different, duration processing interval used, post detection, for more detailed analysis of a detected target,”; Halbert teaches after initial detection, the data from correlated targets are compared in four dimensions to determine mainbeam from sidelobe detections (i.e. perform a track-lock test); that after the mainbeam has been identified, the system performs “a more detailed analysis of a detected target”. Examiner note: The Examiner is not aware of any radar systems which are NOT iterative - that is rely on exactly one data point for analysis).
In view of the teachings of Halbert it would have been obvious for a person of ordinary skill in the art to apply the teachings of Halbert to Ness before the effective filing date of the claimed invention in .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ness in view of Halbert.
Ness teaches:
A monopulse antenna system comprising: a monopulse antenna; a comparator network that generates a sum channel, an azimuth difference channel and an elevation difference channel for a signal received at the monopulse antenna; and (Ness, paragraph 0047 figure 4D, paragraph 0143, “In a preferred embodiment of the invention the redirection of both first and second antennas is arranged to apply monopulse techniques, allowing redirection of first and second antennas to occur independently and simultaneously. Monopulse provides accurate tracking by generating and tracking on a sharp notch in the antenna pattern. The receive signals from four 24 GHz feeds are combined to form three antenna patterns. Adding (combining in phase) the four feeds produces a sum pattern. Subtracting the left and right hand feeds produces an azimuth difference pattern. The elevation difference pattern is formed by subtracting the upper and lower feeds.”; Ness teaches a monopulse radar system. a monopulse antenna, with four elements, with a sum channel, an azimuth difference channel, and an elevation channel).
a monopulse detector assembly that receives the sum channel, the azimuth difference channel and the elevation difference channel from the comparator network, (Ness, paragraph 0143, “The pointing error magnitude is calculated by taking the ratio of signal amplitudes on the difference and sum port. The direction of the pointing error can be calculated from the relative phases of the sum and difference signals.”; Ness teaches a processor that develops a pointing error by calculating a ration of the sum channel, azimuth, and horizontal channels to direct an antenna).
wherein the monopulse detector assembly is configured to detect a mainlobe by performing the following: (Ness, paragraph 0128, “[0128] Where necessary, Ness teaches a monopulse radar that begins monopulse tracking after an initial beacon is detected).
when the track-lock test passes, commencing tracking. (Ness, paragraph 0128, “[0128] Once the beacon is detected, mechanical scanning ceases and the K-band beacon and ultimately E-band beacon monopulse tracking are used to accurately point the system.”; Ness teaches after initial detection, the target tracking is commenced, first with a K-band beacon and then with an E-band beacon).
Ness does not explicitly teach:
during open loop scanning, performing an initial power-level test;
when the initial power-level test passes, transitioning to closed loop scanning; during the closed loop scanning, performing a track-lock test; and.
Halbert teaches:
during open loop scanning, performing an initial power-level test; (Halbert, paragraph 0251, “[0251] It will be appreciated that although phase monopulse angular measurement is described, the receiver elements and/or receiver sub-arrays may be arranged to allow amplitude monopulse angular measurement. [0322] Initially, when a set of radar return signals are all received at a particular receiver RX1 from a common azimuth and elevation angle, and an associated target is detected, where each return is a respective detection associated with radar signals originating from each transmitter TX1, TX2 in the radar cell 1712… A set of detections ( typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above). A respective transmitter source associated with each of the detections is then hypothesized at S1901.”; Halbert teaches a monopulse with receiver elements (i.e. antenna system) that can perform either phase monopulse or amplitude monopulse measurements; that the monopulse receivers can process an radar detection initially based on power).
when the initial power-level test passes, transitioning to closed loop scanning; during the closed loop scanning, performing a track-lock test; and (Halbert, paragraph 0387, “[0387] Detection and processing occur within a large four-dimensional range/azimuth/elevation/Doppler space, of which Doppler has the finest ‘grain’, and it is possible to identify main- and side-lobe detections appropriately. Accordingly, detections associated with side-lobes can either be suppressed completely or, because the detections are known to be associated with the sidelobes, the detections may be used to enhance target positional analysis, for example based on the relative signal strength (signal amplitude) of the detections in each sidelobe. [0336] Thus, the duration of the effective processing interval used for making an initial detection may be set based on a specified speed of acquisition and then another, different, duration processing interval used, post detection, for more detailed analysis of a detected target,”; Halbert teaches after initial detection, the data from correlated targets are compared in four dimensions to determine mainbeam from sidelobe detections (i.e. perform a track-lock test); that after the mainbeam has been identified, the system performs “a more detailed analysis of a detected target”).
In view of the teachings of Halbert it would have been obvious for a person of ordinary skill in the art to apply the teachings of Halbert to Ness before the effective filing date of the claimed invention in order to provide a “holographic” multi-static target detection and confirmation based on the strength of radar returns (paragraph 0002 and 0008).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Halbert’s use of a monopulse radar for target detections and tracking to Ness’s use of a monopulse radar for target detection and tracking before the effective filing date of the claimed invention in order to combine Halbert’s more detailed target tracking algorithms and Ness’s more detailed target detection algorithms.  The detailed target detection and detailed target tracking after detection merely perform the same functions as they perform separately and 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648